—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated July 30, 2002, which, upon a fact-finding order of the same court dated June 14, 2002, made after a hearing, finding that the appellant committed an act, which, if committed by an adult, would have constituted the crime of attempted assault in the second degree, adjudged him to be a juvenile delinquent and placed him with the New York State Office of Children and Family Services for a period of 18 months. The appeal brings up for review the fact-finding order dated June 14, 2002.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant did not preserve the issue of legal sufficiency *690of the evidence for appellate review (cf. CPL 470.05 [2]; see People v Udzinski, 146 AD2d 245, 250 [1989]). In any event, the evidence was legally sufficient to establish that the appellant’s conduct, which occurred on what the appellant knew to be school property and included throwing two punches toward the face of the complainant, an assistant principal, and scratching her under the eye, was committed with the intent to cause physical injury (see Penal Law § 10.00 [9]; §§ 110.00, 120.05 [10] [a]; Matter of Marcel F., 233 AD2d 442 [1996]). Moreover, upon the exercise of our factual power of review, we are satisfied that the Family Court properly credited the testimony of the presentment agency’s witnesses, and that its findings were not against the weight of the evidence (cf. CPL 470.15 [5]).
The appellant’s remaining contention is without merit. Florio, J.P., Krausman, Goldstein and Townes, JJ., concur.